Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 
Response to Amendment
2.	Claims 1-4, 8-12, 14-18, 20 have been amended.
Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot based on the new grounds of rejection responsive to the amendments.
	Examiner notes that grammar as discussed in the current application paragraph 63 states:
	The grammar may indicate an action to take. The action may include playing a movie, calling a contact, turning on the lights, sending a message, or any other similar type of action;
And in 69:
grammars that match an utterance “lights out,” where the probability of home automation is 0.32, film commands 0.25, music commands, 0.20, generic search 0.10, online businesses 0.03, social groups, 0.03, and online encyclopedia search 0.02. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5, 7-10, 12, 14-16, 18, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Reavely et al (10,453,117) in view of Garimella (2015/0170020) in further view of Printz (2014/0358544).

Regarding claim 1 Reavely teaches A computer-implemented method (abstract: system; figs 1, 2, 7, 8) comprising: 
fig 2 input audio 11); 
generating, by the computing device [using a neural network], a word lattice that includes multiple candidate transcriptions of the utterance and that includes transcription confidence scores that each reflect a likelihood that a respective candidate transcription is a match for the utterance (fig 2 250 ASR,; col 6 l. 25-30 : ASR module may convert the audio data into text; ASR transcribes audio data into text data; col 6 l. 40-58 lattice; each potential textual interpretation of the spoken utterance (hypothesis) is associated with a confidence score); 
determining, by the computing device, a context of the computing device (fig 3 additional data; col 18 l. 10-20: consider context); 
based on the context of the computing device: identifying, by the computing device, grammars that correspond to the multiple candidate transcriptions (fig 2; 3; 
col 7 l. 55-60 : ASR results, N-best list including multiple hypothesis and scores…may be sent; col 8 l. 31-34;
col 8 l. 45-56: to correctly perform NLU processing, determine a domain of the utterance; col 9 l 4-10: each domain associated with a grammar); and
determining, by the computing device and for each of the multiple candidate transcriptions, grammar confidence scores that reflect a likelihood that a respective grammar is a match for a respective candidate transcription (col 8 l. 45-56: to correctly perform NLU processing, determine a domain of the utterance; col 9 l 4-10: each domain associated with a grammar; 
col 13 l. 40-57
[0.78] Video
[0.13] Books
[0.07] Music;
Col 17 l. 58-63; col 19 l.22-25: application domain selector, score); 
based on the transcription confidence scores and the grammar confidence scores, selecting, by the computing device and from among the candidate transcriptions, a candidate transcription (col 21 l. 46-47: highest scoring result passed to command processor for execution); and 
providing, for output by the computing device, the selected candidate transcription as a transcription of the utterance (fig 2, 3; col 21 l. 46-47);
but does not specifically teach where Garimella teaches generating, using a sequence-to-sequence neural network, a word lattice that includes multiple candidate transcriptions of the utterance and that includes transcription confidence scores that each reflect a likelihood that a respective candidate transcription is a match for the utterance (10-12 neural network based ASR; 
53: The spoken language processing system 500 illustrated in FIG. 5 includes an ASR module 502 to process the utterance and transcribe what the user said. The ASR module 502 can output one or more likely transcriptions. For example, the ASR module 502 may output a lattice or N-best list of likely transcriptions. In some embodiments, the lattice or N-best list may include scores indicating a confidence in each transcription or portion thereof. The ASR module may include a neural network).


Reavely does not specifically teach where Printz teaches normalizing, by the computing device, using a normalization factor, the grammar confidence scores determined for each of the multiple candidate transcriptions (185 NLU confidence scores can be normalized; grammar; ASR scores).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate normalization to better differentiate between the candidates to make the best selection.
The incorporation of Printz would allow for the teaching of:
based on the transcription confidence scores and the normalized grammar confidence scores, selecting, by the computing device and from among the candidate transcriptions, a candidate transcription.

Examiner notes: Currently the claim recites normalization (which is a well known statistical operation) using terms that allow for standard normalization to apply, however, further clarifying the specific type of normalization as described in the application paragraphs 30-32 may advance prosecution.

Regarding claim 2 Reavely teaches The method of claim 1, further comprising: 
col 8 l. 45-56; 52-55: words in a single text query may implicate more than one service; col 13 l. 40-57); and 
based on determining that two or more of the grammars correspond to one of the candidate transcriptions, adjusting the grammar confidence scores for the two or more grammars (col 21 l 13-45: final ranker; re-scoring – adjusting grammar confidence scores (re-scoring domains)), 
wherein the computing device selects, from among the candidate transcriptions, the candidate transcription based on the transcription confidence scores and the adjusted grammar confidence scores (col 21 l. 46-47)
but does not specifically teach where Printz teaches normalizing the grammar confidence scores.  
Rejected for similar rationale and reasoning as claim 1 above and therefore teaching
wherein the computing device selects, from among the candidate transcriptions, the candidate transcription based on the transcription confidence scores and the normalized grammar confidence scores.

Regarding claim 3 Reavely teaches The method of claim 2, wherein adjusting the grammar confidence scores for the two or more grammars comprises increasing each of the grammar confidence scores for each of the two or more grammars by a factor (col 21 l. 13-45 increase the score of results associated with that particular application)

Rejected for similar rationale and reasoning as claim 1.  


Regarding claim 5 Reavely teaches The method of claim 1, wherein determining, by the computing device, the context of the computing device is based on a location of the computing device, an application running in a foreground of the computing device, and a time of day (fig 3 additional data; col 18 l. 10-20: consider context; col 21 l. 22-31: applications that have been enabled; location; time).  

Regarding claim 7 Reavely teaches The method of claim 1, further comprising performing, by the computing device, an action that is based on the selected candidate transcription and a grammar that matches the selected candidate transcription (fig 2, 3; col 6 l. 25-30 executing commands).  

Regarding claim 8 Reavely, Garimella, and Printz teach A system comprising: 
one or more computers; and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
receiving audio data of an utterance;  31Attorney Docket No. 16113-8716001 
generating, by the computing device using a sequence to sequence neural network, a word lattice that includes multiple candidate transcriptions of the utterance 
determining a context of the computing device; 
based on the context of the computing device: identifying, by the computing device, grammars that correspond to the multiple candidate transcriptions; and
determining for each of the multiple candidate transcriptions, grammar confidence scores that reflect a likelihood that a respective grammar is a match for a respective candidate transcription; and
normalizing using a normalization factor, the grammar confidence scores determined for each of the multiple candidate transcriptions;
based on the transcription confidence scores and the normalized grammar confidence scores, selecting from among the candidate transcriptions, a candidate transcription; and 
providing the selected candidate transcription as a transcription of the utterance.  
Claim recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 9 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.
Claim 10 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.

Claim 12 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.
Claim 14 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.

Regarding claim 15 Reavely, Garimella, and Printz teach A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: 
Receiving audio data of an utterance; 
Generating using a sequence to sequence neural network, a word lattice that includes multiple candidate transcriptions of the utterance and that includes transcription confidence scores that each reflect a likelihood that a respective candidate transcription is a match for the utterance; 
Determining a context of the computing device;  33Attorney Docket No. 16113-8716001 
based on the context of the computing device: identifying grammars that correspond to the multiple candidate transcriptions; and
determining for each of the multiple candidate transcriptions, grammar confidence scores that reflect a likelihood that a respective grammar is a match for a respective candidate transcription; and
normalizing using a normalization factor, the grammar confidence scores determined for each of the multiple candidate transcriptions;
normalized grammar confidence scores, selecting from among the candidate transcriptions, a candidate transcription; and 
providing the selected candidate transcription as a transcription of the utterance.  
Claim recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.


Claim 16 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.

Claim 18 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.
Claim 20 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.



7.	Claims 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reavely in view of Garimella in further view of Printz in further view of Moreno Mengibar et al (2016/0365092).


Moreno Mengibar teaches finding a product of transcription confidence scores and a value based on terms within a specific context (13 In some implementations, adjusting the speech recognition confidence score associated with the transcription includes multiplying a value representing the speech recognition confidence score and the value that reflects an extent to which the candidate transcription includes the n-gram specified in the context profile.; 31: context; application).
Since Reavely already teaches the transcription scores, multiple domain/grammar (context) scores, and using both to determine a correct term, one could look to Moreno to merely further apply multiplication with the given values.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a product for an improved system, while still allowing for the use of both scores in determining the proper interpretation and service/application.
Therefore the incorporation of references would teach the method of claim 2, further comprising: 
determining, for each of the candidate transcriptions, a product of the respective transcription confidence score and the respective normalized grammar confidence score, wherein the computing device selects, from among the candidate transcriptions, 

Claim 11 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.

Claim 17 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAUN ROBERTS/Primary Examiner, Art Unit 2655